Citation Nr: 1027663	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-43 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to February 19, 2008, for 
the grant of aid and attendance for a surviving spouse.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1987 to March 1988.  
He died in October 2006.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In March 2010, the appeal was certified to the Board and the 
claimant was advised that she had 90 days to, among other things, 
request a hearing in connection with her appeal.  In a statement 
in support of claim received by the Board in May 2010, the 
appellant requested a video hearing before a Veterans' Law Judge.  
Given this timely hearing request, the Board finds that a remand 
to schedule the claimant for the requested hearing is required.  
See 38 C.F.R. §§ 20.703, 20.704(c), (d) (2009).

To ensure compliance with due process requirements, this appeal 
is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the claimant for 
a video hearing.  Then, this case should be 
returned to the Board for appropriate 
action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

